[exhibit102operatingagreem002.gif] [exhibit102operatingagreem002.gif]





[exhibit102operatingagreem004.gif] [exhibit102operatingagreem004.gif]





[exhibit102operatingagreem006.gif] [exhibit102operatingagreem006.gif]





[exhibit102operatingagreem008.gif] [exhibit102operatingagreem008.gif]





[exhibit102operatingagreem010.gif] [exhibit102operatingagreem010.gif]





[exhibit102operatingagreem012.gif] [exhibit102operatingagreem012.gif]





[exhibit102operatingagreem014.gif] [exhibit102operatingagreem014.gif]



